UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7026



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY RICKARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-97-154, CA-99-1538-2)


Submitted:   November 20, 2000            Decided:   January 31, 2001


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Rickard, Appellant Pro Se. Laura P. Tayman, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Rickard appeals the district court’s order dismissing

his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.     We dismiss the

appeal for lack of jurisdiction because Appellant’s notice of ap-

peal was not timely filed.

     In civil cases in which the United States is a party, parties

are accorded sixty days after entry of the district court’s final

judgment or order to note an appeal, see Fed. R. App. P. 4(a)(1),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).    This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on May

12, 2000.     Rickard’s notice of appeal was filed on July 18, 2000.

Because Rickard failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.



                                                           DISMISSED




                                   2